Title: Charles Willson Peale to Thomas Jefferson, 19 August 1812
From: Peale, Charles Willson
To: Jefferson, Thomas


          Dear Sir Bellefield Augt 19th 1812.
          A rainey day, this you think should be a day of leisure with a farmer, such and sundays for letter writing—but I contrive to have the first, a busy days, with my men; to make posts for fencing; handles for spades shovels and hoes; also plaining boards and other carpenters work, besides making and mending different sorts of harness. besides my attention to this, I have occasionally watch work & painting as an amusement, but the latter (sundays) we generally have some company, my Children have then leasure to visit us. I wish to hear from you when it is perfectly agreable to you to write, by which I always get some instruction, this may be thought a selfish reason, but I can assure you that your corrispondance gives me pleasure. and I always endeavor to make the best returns I am able, and venture to send such observations as at the moment strike my fancey, and probably as far from being new to you. Before I proceed any further, it will be proper to note that the name of my farm is changed—by labour and Perseverance I obtaind it. and the former name made a demand of a on those who were to aid me to be persevering—a number of my friends having assembled at the farm, argue’d on the subject and finally fixed it as pr date. If I had not given you this notice it might lead to the Idea that I had changed my residence.
          Your favorite persuit, Gardening, is also becoming my favorite amusement. my Son Rubens, whose fondness for it is equal to any person, is a powerful aid to me, he comes out as often as the interest of the Museum will permit. And we have now a good Gardener to work it well. To give him full employment I have extended my Garden-grounds, at present about 1½ or 2 acrs and next spring I mean to add another acre, but this addition will be principly for a Currants, for making wine, which we find will give more profit than most other cultivations. my only objection, is, that by making wines, I give some incouragement to the use of it, when according to my belief it is not necessary to our health or happiness.
          although fond of my Garden, yet my farm is not neglected. my crops has been much better this year than the last. I planted my Indian corn with a dril plow, by which the work was done well at ¹⁄₁₀ of the cost of labour; for after the Ground had been well prepaired, the work was completed in the same time, that is taken to furrow out the field for the planting the corn.
          In a visit last spring to Mr Johnson, a wealthy friend in the upper end of Germantown, I found his Garden ground in the finest order for sowing &c, of any ground I had seen; It was last fall thrown up in ridges, the frost had pulverized it so compleatly, that very little labour fitted it for use. our fields for grain when only turned over with the plow, we know is highly beneficial culture. then how very important it must be to make the ground of a garden mellow by the above mentioned method.
          I felt an Interest in the sight of a drawing, done by Mr Mills, of your Mansion, from the Garden. doutless many other views of your Garden &c would be handsome and prints might be made to give a profit to some artist. I wish it was done. When I have made some further improvments on this Spot, I propose to myself to give you some sketches which may be picturesque, tho’ not in a stile of Grandeur.
          My Cares of various sorts takes from me the leisure which a painter requires to excell in his art, indeed I work hard in several mechanic trades, sometimes I am a stone-mason, bricklayer and Carpenter, however if I can avoid the extremes, I find such exertions very essential to my health, therefore I find more pleasure in labouring to a profuse perspiration than I should otherwise have; some fateague gives much enjoyment to other moments. And I generally find those who habituate themselves to some Mechanical labours are not troubled about trifles.I have two millseats on this farm, the smallest fall I shall make use off to perform useful Work for the farm, at the same time lay my plan that it may be extended to manufactures of some kind or other, should my Children or successors have such views. I have an Idea of a machine to thrash Grain, also t another for getting out Clover seed, the second crop of Clover being of very little value as hay, but the seed will generally give a good price and the straw may increase the manure. I am necessiated to wait to accumelate cash by the Museum before I can do many improvements in contemplation, to improve is all I can yet expect by farming—The greater enjoyment of living in the Country is preferable to getting more money in the bustle and stench of Cities.
          accept the grateful remembrance of your friend
          
            C W
            Peale
        